SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 16, 2011 University General Health System, Inc. (a Nevada Corporation) 333-140567 71-0822436 (Commission File Number) (IRS Employer Identification Number) 7501 Fannin Street Houston, Texas 77054 (713) 375-7100 Hassan Chahadeh, M.D. 7501 Fannin Street Houston, Texas 77054 (713) 375-7100 (Telephone number, including area code of agent for service) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 9.01 University General Health System, Inc., a diversified, integrated multi-specialty health delivery system, today announced the approval by its Board of Directors of a strategic growth plan to expand the Company’s services within the top 100 markets in the United States. Utilizing specific Company-developed criteria, this strategic growth plan identifies the top 100 markets for the advancement of a regional healthcare delivery system via acquisition and/or facilities development. Exhibit No.Description Press Release dated August 16, 2011 announcing University General Health System, Inc. reports increased revenues andEBITDA for second quarter 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. University General Health System, Inc. Date:August 16, 2011 By: /s/ Hassan Chahadeh, M.D. Name: Hassan Chahadeh, M.D. Title: Chairman of the Board Exhibit 99.1 UNIVERSITY GENERAL HEALTH SYSTEM, INC. REPORTS INCREASED SECOND QUARTER REVENUES AND ASSETS -Net Revenues Up 24%- -Assets Increase by $47 Million- HOUSTON, TX – August 16, 2011 University General Health System, Inc. (OTCQB: UGHS) (Other OTC: UGHS.PK), a diversified, integrated multi-specialty health delivery system, today announced its financial results for the second quarter and six months ended June 30, 2011. Highlights for the second quarter 2011: · Net revenues increased 24% to $18.2 million, compared with $14.7 million in the year-earlier quarter, resulting from increased inpatient volumes and revenues from Hyperbaric Wound Care Center and free standing Emergency Rooms; · Average daily patient census at Company’s acute care hospital reached a record 65%, while senior living segment reported 91% occupancy in most recent quarter; · Assets increased to $116.8 million, a $47 million improvement since December 31, 2010; · Operating income decreased to $899 thousand in the second quarter compared with $1.7 million in the prior-year quarter.The decrease in operating income was attributable to costs associated with acquisitions and staffing of new free standing emergency rooms, as well as costs of going public; · Net loss for the quarter approximated $228 thousand, or $0.00 per share, compared with net income of $427 thousand, or $0.00 per share, in second quarter of 2010, and EBITDA for the quarter totaled $2.66 million compared with $3.43 million in the second quarter of 2010. · Collection rates improved nearly two percentage points on accounts receivable due to higher payment rates on inpatient accounts. Highlights for the six months ended June 30, 2011: · Net revenues increased 34% to $34.0 million, compared with net revenues of $25.3 million in the first half of 2010; ·Operating income improved 494% to $1.7 million, compared with $290 thousand in the first half of 2010; · Net loss for the six months totaled $668 thousand, or $0.00 per share, compared with a net loss of $2.5 million, or $0.03 per share, in the year-earlier six-month period; · EBITDA reflected $5.2 million, compared with $3.8 million in the corresponding period of the previous year. “We are pleased with the improvements in our financial results,” stated Dr. Hassan Chahadeh, M.D., Chairman and Chief Executive Officer of the Company.“Our full-service general acute care hospital, University General Hospital in Houston, Texas, recorded the highest average daily patient census in its history, and we continued to improve our accounts receivable collection rates, during the most recent quarter.” “While second quarter profitability was affected by costs associated with our becoming a public company, along with increased staffing expenses related to our facilities expansion strategy, we believe six-month results demonstrate that our strategy of creating greater synergies between our acquisitions and the hospital is working.We reduced our net loss by 74% during the first half of 2011, and reported EBITDA of $5.2 million for the period as well. “Our balance sheet improved significantly during the first half of 2011,” continued Dr. Chahadeh.“The Company’s total assets increased by 67% to $116.8 million as of June 30, 2011, compared with $70.0 million at December 31, 2010, following the acquisitions of TrinityCare Senior Living communities; TrinityCare Senior Living, LLC; Autimis, LLC; and Autimis Medical Billing, LLC.Shareholders’ equity totaled $624,044 at the end of our second quarter, compared with a shareholders’ deficit of approximately $34.6 million on December 31, 2011, an improvement of $35.2 million.” “We look towards the future with great optimism as we continue to implement our strategic growth plan.This plan includes focusing on 100 key markets in the U.S. wherein the Company has the potential to provide regional health care solutions involving general acute care hospitals, ambulatory surgical centers, diagnostic imaging services and senior living communities. In addition, we are evaluating the potential acquisition of hospitals that were unsuccessful in completing the requirements necessary to qualify for the Whole Hospital Exemption under the Health Care Reform Act, which was passed into law in March 2010. Our initial expansion will target the southwestern United States, with national expansion to follow as opportunities arise,” concluded Dr. Chahadeh. Use of Non-GAAP Financial Measures Adjusted EBITDA Adjusted EBITDA is a measure of operating performance that is not calculated in accordance with U.S. generally accepted accounting principles ("GAAP"). Adjusted EBITDA should not be considered in isolation or as a substitute for net income (loss), income from operations or cash flows provided by or used in operations, as determined in accordance with GAAP. Adjusted EBITDA is a key measure of the Company's operating performance used by management to focus on operating performance and management without mixing in items of income and expense that relate to the financing and capitalization of the business. The Company defines Adjusted EBITDA as net income (loss) before provision (benefit) for income taxes, non-operating (income) expense items, (gain) loss on sale of assets, depreciation and amortization (including non-cash impairment charges), amortization of deferred gain, non-cash stock-based compensation expense. The Company believes Adjusted EBITDA is useful to investors in evaluating our performance, results of operations and financial position for the following reasons: § It is helpful in identifying trends in day-to-day performance because the items excluded have little or no significance to day-to-day operations; § It provides an assessment of controllable expenses and affords management the ability to make decisions that are expected to facilitate meeting current financial goals and achieve optimal financial performance; and § It is an indication of whether adjustments to current spending decisions are necessary. About University General Health System, Inc. University General Health System, Inc. ("University General")is a diversified, integrated multi-specialty health care provider that delivers concierge physician- and patient-oriented services by providing timely, innovative health solutions that are uniquely competitive,efficient, and adaptive in today’s health care delivery environment. The Company currently operates one hospital, two free-standing emergency rooms, and one ambulatory surgical center in the Houston area.Also, University General owns three senior living facilities and manages six senior living facilities, and it plans to complete multiple additional acquisitions in 2011 and future years in Houston and other markets. Forward-Looking Statements The information in this news release includes certain forward-looking statements that are based upon assumptions that in the future may prove not to have been accurate and are subject to significant risks and uncertainties, including statements related to the future financial performance of the Company. Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, it can give no assurance that such expectations or any of its forward-looking statements will prove to be correct. Factors that could cause results to differ include, but are not limited to, successful execution of growth strategies, product development and acceptance, the impact of competitive services and pricing, general economic conditions, and other risks and uncertainties described in the Company’s periodic filings with the Securities and Exchange Commission. For Additional Information, Please Contact: Donald Sapaugh, President, at (713) 375-7557 or RJ Falkner & Company, Inc., Investor Relations Counsel at (830) 693-4400 or via email at info@rjfalkner.com Consolidated Balance Sheets June 30, December 31, (Unaudited) ASSETS Current Assets Cash and Cash equivalents $ $ Accounts receivables, net Inventories Receivables from related parties Prepaid expenses and other assets Total current assets Investments in unconsolidated affiliates - Property and equipment, net Goodwill - Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Payables related to parties Accrued expenses Accrued acquisition cost - Payable to Internal Revenue Service Deferred revenue - Lines of credit - Notes payable, current porion Notes payable to related parties, current portion Capital lease obligations, current portion Capital lease obligation to related party, current portion Total current liabilities Lines of credit - Notes payable, less current portion Notes payable to related parties, less current portion Capital lease obligations, less current portion Capital lease obligation payable to related party, less current portion Total liabilities Commitments and contingencies - - Shareholder's equity (deficit) Preferred stock, $0.001 par value, 20,000,000 shares authorized, 3,000 shares issued and outstanding 3 3 Common stock, $0.001 par value, 480,000,000 shares authorized; 274,895,895 and 151,498,884 shares issued and outstanding at June 30, 2011 and December31, 2010, respectively Additional paid in capital Shareholders’ receivables - Accumulated deficit Total shareholders’ equity (deficit) Noncontrolling interest - Total equity(deficit) Total liabilities and shareholders’ equity (deficit) $ $ UNIVESRITY GENERAL HEALTH SYSTEM, INC. Consolidated Statement of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues Net patient service revenues, net of contractual adjustments $ Other revenues Total revenues Operating expenses Salaries, benefits, and other employee costs Medical supplies Management fees General and administrative expenses Bad debt expense Gain on extinguishment of liabilities Depreciation and amortization Total operating expenses Operating income (loss) Interest expense Income (loss) before income tax State income tax expense (benefit) Net income (loss) Net income (loss) per common share - basic and diluted Net income (loss) per common share - - - Weighted average shares outstanding UNIVERSITY GENERAL HEALTH SYSTEM, INC. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Operating activities Net loss Adjustments to reconcile net loss to net cash provided by operating activities: Bad debt expense Depreciation and amortization Loss (gain) on disposal of property and equipment - - Gain on extinguishment of liabilities Net changes in other operating assets and liabilities: Accounts receivable Related party receivables and payables Inventories Prepaid expenses and other assets Accounts payable, accrued expenses, and payable to Internal Revenue Service Net cash provided by (used in) operating activities Investing activities Purchase of property and equipment Investments in unconsolidated affiliates - Net cash provided by (used in) investing activities Financing activities Redemption of common stock - Issuance of common stock - Business acquisitions, net of cash acquired - Borrowings under notes payable - Payments on notes payable Borrowings under notes payable to related party Payments on notes payable to related party Repayment of capitallease obligation Payments on capital lease obligation to related party Net cash provided by (used in) financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Supplemental disclosure of cash flow information Interest paid Taxes paid Supplemental noncash financing activities Exchange of debt for common stock on February 2011 - Issuance of common stock on February 2011 - Issuance of common stock to affiliate for termination of service agreement - Noncash consideration paid for acquisitions - The table below reconciles Adjusted EBITDA from net income (loss) for the three and six months ended June 30, 2011 and 2010: University General Health System, Inc. Adjusted EBITDA Calculation Three Months Ended June 30, Six Months Ended June 30, Net income (loss) $ $ Provision (benefit) for income taxes Other non-operating expense (income) - Interest expense: Debt and lease obligations Interest income - Depreciation and amortization Adjusted EBITDA
